             Case 1:18-cv-02051-RCL Document 18 Filed 08/19/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 PROJECT ON GOVERNMENT
 OVERSIGHT, INC.,

                 Plaintiff,

                          v.                                Civ. A. No. 18-2051 (RCL)

 U.S. DEPARTMENT OF HOMELAND
 SECURITY,

                 Defendant.


                                   JOINT STATUS REPORT

        The parties, by and through their counsel, respectfully submit this Joint Status Report in

response to the Court’s Order dated March 1, 2019.

                                   Defendant’s Status Update

        On July 12, 2019, counsel for the Plaintiff notified Defendant U.S. Department of

Homeland Security (“DHS”) that discrepancies had been detected in the Defendant’s July 3,

2019 production of a spreadsheet with certain information about complaints received by DHS

Office for Civil Rights and Civil Liberties (“CRCL”), per Plaintiff’s first FOIA request. DHS

was able to determine that the produced spreadsheet, which contained summaries of all incoming

complaints received by CRCL in the requested timeframe and totaled 1665 entries over 627

pages, was a subset of the intended spreadsheet, and contained closed but not open cases. Since

discovery of this unintentional omission, DHS has been working to finish a supplemental

production which will include all requested cases. As this production will be roughly five (5)

times the size of the July 3, 2019 production, DHS is unable to estimate the completion date at

this time.
          Case 1:18-cv-02051-RCL Document 18 Filed 08/19/19 Page 2 of 3



        With regard to the search for records originating from CRCL’s on-site investigations, the

CRCL Compliance Branch completed the download of all responsive records in mid-April as

previously estimated. Following the July 3, 2019 production, DHS personnel completed the

uploading and initial tabulation of potentially responsive records, which total 32,212 pages.

DHS is completing its processing of the first set of roughly 350 pages of documents and intends

to produce them within five (5) days of this report. However, the DHS personnel will return to

working on the revised spreadsheet following this production in order to provide this supplement

as quickly as possible.

                                   The Parties’ Joint Statement

        DHS will continue process potentially responsive documents and review and redact the

supplemental spreadsheet. The Court’s March 1, 2019, Order directed the parties to continue

filing joint status reports every 45 days. Therefore, the parties will file their next joint status

report on or before October 3, 2019.




                                                   2
         Case 1:18-cv-02051-RCL Document 18 Filed 08/19/19 Page 3 of 3



Dated: August 19, 2019                     Respectfully submitted,

/s/ Ross A. Nabatoff                       JESSIE K. LIU
Ross A. Nabatoff, DC Bar # 376665          D.C. Bar 472845
LAW OFFICE OF ROSS A. NABATOFF             United States Attorney
1440 G Street, N.W.
Washington, D.C. 20005                     DANIEL F. VAN HORN
(202) 650-0037                             D.C. BAR 924092
ross.ranlaw@gmail.com                      Chief, Civil Division

Attorney for Plaintiff                      /s/ Daniel P. Schaefer
                                           DANIEL P. SCHAEFER
                                           D.C. BAR 996871
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2531
                                           Daniel.Schaefer@usdoj.gov

                                           Defendant’s Counsel




                                       3
